Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00505-CV

                               IN THE INTEREST OF J.A.D.B.

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00164
                 Honorable Charles E. Montemayor, Associate Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s Final Order in Suit
Affecting the Parent-Child Relationship is AFFIRMED. No costs of appeal are taxed against
appellant.

       John F. Davis’s motion to withdraw as counsel is DENIED.

       SIGNED April 20, 2022.


                                                _____________________________
                                                Liza A. Rodriguez, Justice